Title: From Timothy Pickering to Bartholomew Dandridge, Jr., 26 May 1795
From: Pickering, Timothy
To: Dandridge, Bartholomew Jr.


          
            War-Office May 26. 1795.
          
          Mr Dandridge will be pleased to present the inclosed letter from Mr Seagrove to the President. It contains the agreeable intelligence that the Creek Nation are coming in with prisoners & stolen property, and are determined to be at peace with every part of the United States.
          
            T. Pickering
          
         